Copeland, J.,
On June 26, 1920, a petition by numerous inhabitants of Ligonier Township, Westmoreland County, Pennsylvania, was presented in open court, setting forth that they labored under great inconvenience for want of a public road in Ligonier Township, to begin at a point on the road leading from Ligonier Borough to Beulah Church, about 2600 feet from the intersection of this road with the road leading from Fairview School House to the Stahlstown Road, near the dwelling-house of the heirs of Hartman McDowell, and ending at a point on the road leading from the Stahlstown and Fairview School House Road to the road leading from Jefferson School House to Mechanicsburg, about 385 feet from the intersection of said road with the Stahlstown and Fairview School House Road, and praying that the court appoint persons to view and lay out the same according to law.
When this petition was presented, the court, after due consideration, appointed W. H. Matthews, Warner Utts and W. A. Kunkle, who were members of the Board of Viewers of Westmoreland County, to view the road, after due notice was given according to law and the rules of court.
The viewers, after complying with the law and the rules of court relative to notice, met on the premises on July 15, 1920, at 10 o’clock A. M., and, after being severally sworn according to law, viewed the ground proposed for the road and heard all parties interested and their witnesses, and, pursuant to *254notice, met in the court-house in the Borough of Greensburg, Pennsylvania, on Monday, July 19, 1920, at 9 o’clock A. M., and heard testimony of all parties interested and their witnesses. After the hearing, the viewers concluded that the road was necessary and laid the same out according to a survey attached to the report, and filed the report on Sept. 4, 1920, in open court.
On Nov. 3, 1920, exceptions to the report of viewers were filed. The exceptions state in substance: First, that the road is not laid out on the best ground and the shortest distance possible and in such manner as to do the least injury to private property; second, that the road passes through marshy ground; third, that the road will necessitate the expenditure of a large sum of money, both in the cost of construction and maintenance; fourth, that the Township of Ligonier is unable, financially, to construct the road; fifth, that there is no occasion for the proposed road; sixth, that the damages allowed exceptants are inadequate; and, seventh, that the board of viewers failed to inspect properly the ground over which they laid out the proposed road.
The report of the viewers shows that they viewed the premises over which the proposed road was to be laid out; that the proposed road is on the best ground; that it traverses the shortest distance possible; that it is laid out in such a manner as to do the least injury to private property, and, accordingly, so far as practicable, is agreeable to. the prayer of the petitioners.
It has been held in proceedings for laying out roads that matters of fact are solely for the viewers, and that the court is without authority to consider testimony: South Shenango Township Road, 25 Pa. C. C. Reps. 587.
The questions of the viewers, having regard to the shortest distance and the best ground for the road, or to locate the same so as to do the least injury to private property, or for the accommodation of the people of the neighborhood or the traveling public, are questions for the viewers, and the exceptants’ remedy is for a review: Drumore Township Road, 5 Lanc. Law Rev. 265.
In East Franklin Twp. Road, 8 Pa. C. C. Reps. 590, the report of viewers laying out a road was excepted to on the ground that the road was not necessary and that the exceptants’ property would be damaged to the extent of $500, although only $100 damages had been allowed. There it was held that it was not the province of the court to investigate the question of fact raised by the exceptions, and that the report was entitled to a degree of respect analogous to that given to the verdict of a jury or the finding of an auditor, and should not be disregarded save for error of law apparent on its face or for misconduct on the part of the viewers.
If the parties are dissatisfied with the damages allowed, as we understand it, under the Act of May 16, 1891, § 1, P. L. 65, they may appeal from the decision of the board of viewers and have the amount of damages determined by a jury according to the course of the common law.
The report of the viewers in this case is full and complete, and we can find no error of law that would warrant us in refusing to confirm the report. The exceptions go to questions of fact that were for the viewers or to matters of damages that can be remedied by an appeal, and, there being nothing in them for the court, the exceptions are dismissed and the report of the viewers is confirmed absolutely.
And now, to wit, April 18, 1921, after argument and after due consideration, it is ordered, adjudged and decreed that the exceptions to the report of viewers filed on Sept. 4, 1920, in the Court of Quarter Sessions of Westmore-land County, Pennsylvania, be and the same hereby are dismissed and the report of the viewers is confirmed absolutely.
From William S. Rial, Greensburg, Pa.